Citation Nr: 1647538	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-37 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Monte Phillips, Attorney at Law


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel  






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to December 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran submitted additional evidence after the August 2015 statement of the case (SOC) was issued.  This evidence is subject to initial review by the Board since the Veteran perfected his appeal in October 2015, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial review of evidence at the time of or subsequent to the submission of a substantive appeal where substantive appeal is filed on or after February 2, 2013). 

While the RO reopened the current claim of service connection for a right shoulder disability, the Board must make its own determination as to whether new and material evidence to reopen this claim was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a right shoulder disability (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to theAOJ.  VA will notify the Veteran if action on his part is required. 



FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied the Veteran service connection for a right shoulder disability, finding that the condition was not incurred in or aggravated by military service.  

2.  Evidence received since the April 2004 rating decision tends to show that the Veteran's right shoulder disability may be related to service; specifically the evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, there is no need to undertake any review of the VCAA compliance since the claim is being reopened; it is anticipated that any VCAA deficiencies will be remedied on remand. See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).



Legal Criteria, Factual Background, and Analysis
 
In a July 2003 rating decision, the RO denied the Veteran's claim for service connection because there was no evidence of a diagnosed right shoulder disability.  Following the submission of private medical records within one year of that decision, a September 2003 decision denied service connection because the records did not show a causal link (nexus) between the injury in service and the present disability.  Following the submission of VA treatment records within one year of that decision, an April 2004 rating decision continued the denial, finding the evidence was not new and material.  The Veteran did not appeal the April 2004 decision and did not submit new and material evidence within one year of that rating decision.  Therefore, the April 2004 rating decision is final based on the evidence then of the record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A final decision, however, shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  Material evidence means existing evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold, promulgated for "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson, 265 F.3d at 1366. 

Turning to the facts at hand, the evidence of record at the time of the April 2004 rating decision included service treatment records (STRs) which show that the Veteran injured his right shoulder after an automobile accident while in service and was treated for injuries he sustained during that crash; a private medical opinion stating that the Veteran's right shoulder disability could be related to an old compression fracture; and VA and private treatment records showing that the Veteran has reported (and been treated for) right shoulder pain. 

The records received since the April 2004 rating decision consist of a February 2013 private medical opinion from Dr. Davis opining that the Veteran's right shoulder disability is likely related to the in-service accident; an April 2013 private medical opinion from Dr. Palaniappan which similarly opines that the Veteran's right shoulder disability is likely service connected; the Veteran's own statement in April 2014 stating that his right shoulder pain has persisted since service; and a statement by the Veteran's former spouse similarly stating that the Veteran experienced right shoulder pain from the time he left service.

As the claim was previously denied because the RO found that the right shoulder disability was unrelated to service, for evidence to be new and material, it must relate to unestablished facts that go to substantiating the claim, i.e., it must tend to show that the Veteran's right shoulder disability might be related to service.  Reviewing the additional evidence received since the April 2004 decision, the Board finds that the evidence received is both new and material.  Although unaccompanied by rationale, the opinions provided by Drs. Davis and Palaniappan relate the Veteran's right shoulder disability to service.  Similarly, the Veteran and his former spouse have provided evidence that he has had right shoulder pain since service.  Hence, the new evidence shows that his right shoulder disability may be related to service, and, particularly in light of the "low threshold" standard under Shade, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the additional evidence is both new and material, and that the claim of service connection for a right shoulder disability may be reopened. 




ORDER

The appeal to reopen a claim of service connection for a right shoulder disability is granted. 

REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of service connection for a right shoulder disability. 

The Veteran claims that his right shoulder disability is related to an automobile accident during his military service.  STRs confirm that he was involved in an automobile accident during service and suffered injuries as a result.  He wore a sling for some time and was put on light duty, but x-rays of his right shoulder were normal.  At service separation, the Veteran reported no abnormalities or any pain in his right shoulder and his upper extremities were normal on clinical evaluation.

The first post-service VA treatment record dated December 1999 shows that the Veteran reported being hit in the head and right shoulder by a falling tree.  X-ray reports from this time show no evidence of fracture, dislocation, arthritis, or bone destruction.  In August 2003, his private physician, Dr. Duncan, noted that the Veteran was involved in an automobile accident in service, that the x-rays showed a possible indication of a scapular fracture in the past, and that the Veteran's right shoulder pain could be tied to this old fracture and current osteoarthritic changes.  In December 2003, a VA physician, Dr. White, noted that the Veteran suffered from a logging accident after service that could possibly be causing his right shoulder pain.  However, in June 2004, Dr. White questioned why the Veteran had not been service connected for his right shoulder disability since he claimed his automobile accident in service had injured his right shoulder.

Since the April 2004 adjudication of the initial claim, the Veteran has continually sought treatment and further medical opinion as to the nature and cause of his disability.  In February and April 2013 private opinions, Drs. Davis and Palaniappan, respectively, both opined that Veteran's right shoulder disability is related to his in-service accident; however neither provided any explanation (rationale) for their findings.  In April 2014, the Veteran provided a statement saying that he has had pain since service that has continued "to this very second."  In a separate statement, his former spouse stated in a letter that the Veteran's pain existed since service and persisted throughout their marriage.  

In the February 2014 VA examination, the Veteran reported that his right shoulder pain began in service and continued thereafter.  However, the examiner opined that based on a normal service separation examination, the Veteran's current right shoulder disability is not related to any incident in service, to specifically include the April 1963 accident.  However, this opinion did not address the private opinions of record and did not acknowledge the Veteran's report of pain since service and is, therefore, not adequate for adjudication purposes.  See Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (medical opinion must be based on an accurate factual premise and on consideration of veteran's prior medical history and examinations).  In light of the foregoing, and considering VA treatment records that mention an intervening incident involving his right shoulder, the Board finds that another examination is necessary to determine the cause of the Veteran's right shoulder disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and (1) inform him that the February and April 2013 private opinions (by Drs. Davis and Palaniappan) are not currently adequate to be used as evidence in support of the claim because neither opinion is supported by a rationale that sets forth the reasoning behind the opinion and explains why or how the examiners came to their conclusions; and (2) inform him that if he wishes to have either of the February and April 2013 private opinions used as evidence in support of his claim, he will need to submit an updated version of the opinion that includes such an explanation.  He may wish to inform Drs. Davis and Palaniappan that the legal question is whether it is "at least as likely as not" (defined as a 50% or greater probability) that the Veteran's right shoulder disability is related to his in-service accident (and not to any other cause) and that if they believe their opinion meets this standard, they may provide a statement to this effect with a thorough explanation for why they believe this is so.

2. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his right shoulder disability (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation.  With his cooperation (by providing releases) the RO should obtain for the record complete clinical records of all such evaluations and treatment.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

3. The AOJ should also obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for a right shoulder disability (i.e., update the records of his VA treatment to the present time).

4. Thereafter, the AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's right shoulder disability.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each right shoulder disability found or shown by the record. 

b) Please identify the likely cause for each diagnosed right shoulder disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the 1963 in-service automobile accident or any other incident during the Veteran's military service?  [The examiner should note that intervening injuries do not necessarily prevent a Veteran from receiving service-connected benefits if an initial injury had its onset in service or is otherwise related to service.]  If the current right shoulder disability is attributable solely to the post-service right shoulder injuries, the examiner should explain why none of the current right shoulder disability would be attributable to the injury sustained in service.  The examiner should consider and address as necessary the multiple private doctors' opinions, VA and private treatment records, and the statements from the Veteran and his former spouse. 

The examiner must explain the rationale and reasoning for all opinions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  If the VA opinion provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

5. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


